Littleton, Judge,
delivered the opinion of the court:
Plaintiffs brought this suit to recover $250,000 as damages for the alleged confiscation by defendant of sixteen lode (pumice) mining locations, including a mill site, in the Deschutes National Forest in Klamath County, Oregon.
From the allegations of the petition it appears, in substance, that prior to 1942 the plaintiffs had filed and established certain mining locations on public lands of the United States within the Deschutes National Forest in Klamath County, Oregon; that in 1942 an official of the National Forest Service filed with the Kegister of the General Land Office contests containing certain charges challenging the validity of plaintiffs’ mining locations. It is alleged that these contests were based upon “sinister and fabricated allegations.” It is further alleged that because of wartime difficulties plaintiffs were unable to produce their witnesses and evidence against the charges filed at the times and the places where the hearings were held by the Kegister of the General Land Office. Plaintiffs allege that the denial of their request for postponement of the final hearing in 1942 until after the termination of the war, or that the hearing be held at Chemult, Oregon, was not justified under the circumstances. Finally, it is alleged, in substance, that the decisions of the Kegister, the Commissioner of the General Land Office and the Secretary of the Interior, sustaining the protests and charges filed by the United States Forest Service, and holding the mining location claims involved to be invalid, were not in accordance with the facts and the law.
Although plaintiffs state their claim as being one for compensation “for mining location claims confiscated from the plaintiffs” by the defendant, it will be seen from the foregoing statement of the substance of the allegations of the petition that what the plaintiffs are really ashing is that this court review the findings and decisions of the officials *84of the Department of the Interior and find that their mining locations on public land belonging to the United States were valid locations. Except under circumstances which are not present in this case under the allegations of the petition, this court does not possess such jurisdiction. Jones v. United States, 131 U. S. 1; Reynolds v. United States, 292 U. S. 443, 446-449; Page v. United States, 90 C. Cls. 207, 211-212. There was no taking by defendant in a constitutional sense of any property of the plaintiffs; the locations were simply held to be null and void under the mining laws and regulations, and there was no contract relation between the parties. If mining locations, such as are made the basis of this suit and which involve a possessory right in public land, are valid the locators are entitled to them and to carry on operations thereon, but a proceeding, if proper, to test the validity of such claims when denied by the proper and authorized officials of the Department of the Interior, acting pursuant to their authority, can only be brought in a Court having jurisdiction to give strictly equitable relief. There is no basis for a suit at law to recover damages based upon an alleged unwarranted and unjustified decision holding such mining locations to be invalid. A valid mining location is property, Elder v. Wood, 208 U. S. 226. The plaintiffs are either entitled to keep and operate the mining locations involved or they are not. Cameron v. United States, 252 U. S. 450; Hawley v. Diller, 178 U. S. 476, 488, 490. Whether or not they are so entitled, when no other issue is present, is a question which this court does not have jurisdiction to hear and determine. Plaintiffs say, however, that they are not asking this court to review the determination of the officials of the Interior Department on the validity of their mining location claims, and consider that contest a closed case. If this be so, plaintiffs clearly have not alleged a cause of action.
Since we are without jurisdiction to determine the question upon which any enforceable right of plaintiffs can be predicated, it is unnecessary to discuss the allegation, at least implied, in the petition that the officials concerned in the decisions respecting their mining locations acted arbitrarily and capriciously. However, in view of the allegations of the *85petition we have examined the findings and decisions, and the authorities therein cited, of the Commissioner of the General Land Office, June 30, 1943, and of the Assistant Secretary of the Department of Interior, April 12, 1944 (58 L. D. 670), which are public official documents of which we may take judicial notice, and we find no justification for the conclusion alleged by plaintiffs that the written charges filed in the contest proceedings in which the locations were held to be void, were “sinister and fabricated” or that the Government officials concerned acted arbitrarily.
The defendant’s demurrer to the petition is sustained and the petition is dismissed. It is so ordered.
Howell, Judge; Whitaker, Judge; and Jones, (Thief Judge, concur.